Form ndefuncl 11/2019)
                                   UNITED STATES BANKRUPTCY COURT

                                          Western District of Washington
                                           700 Stewart St, Room 6301
                                               Seattle, WA 98101


In Re:      Gregory Haselman                                          Case No.: 18−11514−CMA
            Debtor(s).                                                Chapter: 13


          DEFICIENCY NOTICE RE: APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS


Your Application for Payment of Unclaimed Funds cannot be processed for the following reason(s):

* You did not submit documentation verifying that you resided or conducted business at the original address listed on
the trustee's report filed with the Court: 32537 42nd Place SW Federal Way, WA

* A copy of a government−issued photo ID is required from anyone making a claim for funds.




* A copy of the Application must be sent to the US Attorney, 700 Stewart St., Room 5220, Seattle, WA 98101.



The claimant must submit the information or documents identified above, or submit a written request to extend the
deadline, by August 24, 2020. If not received by this date, the Court will deem the application withdrawn and will
take no further action on it. The claimant may submit a new application to begin a new review process. Send
information, documents or request for an extension of time to: US Bankruptcy Court, Attn: Finance Dept, 700
Stewart St., Room 6301, Seattle, WA 98101.


Dated: July 23, 2020                                        Mark L Hatcher
By: Finance Department                                      Clerk of the Bankruptcy Court
206−370−5220 or 206−370−5221




         Case 18-11514-CMA          Doc 53     Filed 07/23/20      Ent. 07/23/20 13:32:34         Pg. 1 of 1
